DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is  objected to because of the following informalities: 
 Claim 1 ( line 2) recites the term “opening” twice. It appears to be a typo. Examiner is interpreting related recitation as   “an N+ substrate, in which a plurality of openings toward a back surface are formed”. 
Claim 11 (line 11) recites the term “opening” twice. It appears to be a typo. Examiner is interpreting related  recitation as  “forming a plurality of openings toward a back surface in the N+ substrate”.
Appropriate correction is required.
Claims 2-10 objected to being dependent on claim 1.
Claims 12-14 objected to being dependent on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2,4,6-7,9-11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over TANG et al (CN108346688A) in view of Yanagida et al. (US 2007/0215938 A1).

Regarding claim 1, Tang discloses, 



    PNG
    media_image1.png
    502
    772
    media_image1.png
    Greyscale

A semiconductor device (Fig. 1 as annotated above), comprising: 
an N+ substrate (as marked above/ N+ SiC linear bottom as highlighted in page 5 last paragraph)…….. 
an N- epitaxial layer (as marked above/N- SIC epitaxial layer as highlighted in pages 5-6) on the N+ substrate, the N- epitaxial layer comprising an active area epitaxial layer (portion of N- SIC under Schottky contact on left) and a terminal area epitaxial layer (portion of N- SIC under passivation layer SiO2 on right); 
a Schottky contact (as marked above/Scottky contact electrode, see highlighted in page 6) on the active area epitaxial layer; 
a passivation layer (as marked above/SiO2 passivation layer as highlighted in page 6) on the terminal area epitaxial layer; 
and ohmic contacts (as marked above/N- type ohmic contact layer as highlighted in page 6) on the back surface of the N+ substrate…., 
wherein the active area epitaxial layer comprises a plurality of P++ area rings (as marked above/P++ SiC region ring as highlighted in page  6) and a plurality of groove structures (as marked above/plurality of pitch grooves as highlighted in page 6),
a single groove structure is formed on a single P++ area ring (as seen above), and the terminal area epitaxial layer comprises an N+ field stop ring (as marked above/N+ filed cut-off ring as highlighted in page 6) and a plurality of P+ guard rings (as marked above/P+ SiC guard ring as highlighted in page 6). 
But Tang fails to disclose, a plurality of openings toward a back surface of the substrate (N+ SIC layer) and the ohmic contacts  are formed in the plurality of openings.
But Yanagida discloses, 
Plurality of openings 11 (see Fig. 14 below) formed toward a back surface of the N+ substrate and ohmic contacts (portions of drain electrode 12 in 11) are  formed in the openings 11 (para [0048], Fig. 14 below) and this arrangement replaces part of the semiconductor substrate as a current path and facilitates realizing equivalent low resistance without thinning the substrate (see para [0049]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to modify Yanagida such that a plurality of openings are formed toward a back surface of the substrate and the ohmic contacts  are formed in the plurality of openings, according to disclosing of Yanagida, in order to realize equivalent low resistance without thinning the substrate, as taught by Yanagida above.


    PNG
    media_image2.png
    347
    545
    media_image2.png
    Greyscale


Regarding claim 2, Tang & Yanagida disclose the semiconductor device of claim 1 and further discloses, wherein the N+ substrate comprises an active area substrate (N+ SIC substrate  under schottky contact, Tang, Fig. 14) and a terminal area substrate (N+  SIC substrate under SiO2 layer, Tang Fig. 14), and the plurality of openings are formed in both the active area substrate and the terminal area substrate (opening 11 , Yanagida Fig. 14  formed across the substrate 1 at both edges, therefore in combined device opening would have been formed across substrate at both edges and therefore openings would have been formed under both the schottky contact and the SiO2 layer in combined device).

Regarding claim 4, Tang & Yanagida disclose the semiconductor device of claim 2 and further disclose, wherein the openings in the active area substrate and the groove structures are arranged in a staggered arrangement (as seen in Yanagida  Fig. 14 above, openings are staggered and as seen in Tang, Fig. 1 above, groove structures are staggered).  

Regarding claim 6, Tang & Yanagida disclose the semiconductor device of claim 1 and further disclose, wherein the depth of each of the openings is greater than, equal to, or less than the thickness of the N+ substrate (see Yanagida Fig. 14, depth of opening 11 is less than thickness of substrate 1).

Regarding claim 7, Tang & Yanagida disclose the semiconductor device of claim 1 and further disclose, wherein single groove structure has a width of 1-8 um, a depth of 0.5-1 um, and a spacing between adjacent groove structures is in a range of 1-10 um (see Tang, pages 7-8 as highlighted. The groove width is between 1 um and 8 um, the groove spacing is between 1 um and 10 um, and  the groove depth is between 0.5 um and 1 um).

Regarding claim 9, Tang & Yanagida disclose the semiconductor device of claim 1 and further disclose, wherein the material of the Schottky contact comprises Mo, Al or a metal having a lower barrier than Mo and Al (see Tang, page 10 as highlighted, Schottky metal may be Al metal).

Regarding claim 10, Tang &Yanagida disclose the semiconductor device of claim 1 and further disclose, wherein the semiconductor device comprises a SiC trench device (SiC trench junction barrier Schottky diode, see highlighted in Tang, page 5).

Regarding claim 11, Tang discloses,

    PNG
    media_image1.png
    502
    772
    media_image1.png
    Greyscale

A method  of preparing a semiconductor device (Fig. 1 above), comprising: 
providing an N+ substrate (as marked above/ N+ SiC linear bottom as highlighted  in page 5); 
forming an N- epitaxial layer (as marked above/N- SIC epitaxial layer as highlighted in page 5) on the N+ substrate, 
wherein the N- epitaxial layer comprises an active area epitaxial layer (portion of N-SIC under Schottky contact on left) and a terminal area epitaxial layer (portion of N- SIC under passivation layer SiO2 on right, Fig. 1 above), 
and a plurality of groove structures (as marked above/pitch groove as highlighted in page 6) are formed in the active area epitaxial layer; 
forming a plurality of P++ area rings (as marked above/P++ SiC region ring as highlighted in page  6) in an area of the active area epitaxial layer below the plurality of groove structures (as seen in Fig. 1 above) , so that single P++ area ring is formed below single groove structure (as seen above); 
forming an N+ field stop ring  (as marked/N+ filed cut-off ring as highlighted in page 6) and 
a plurality of P+ guard rings  (as marked above/P+ SiC guard ring as highlighted in page 6) on the terminal area epitaxial layer (as seen above);
………forming a passivation layer (as marked above/SiO2 passivation layer as highlighted in page 6) on the terminal area epitaxial layer, and forming a Schottky contact (as marked above/Scottky contact electrode as highlighted in page 6) on the active area epitaxial layer.  
But Dong does not explicitly disclose,
forming a plurality of openings opening toward a back surface in the N+ substrate; forming ohmic contacts on the back surface of the N+ substrate and in the plurality of openings; 
But Yanagida discloses, 
 plurality of openings 11 (see Fig. 14 below)  formed toward a back surface of the N+ substrate and ohmic contacts (portions of drain electrode 12 in 11) are formed in the openings 11 ( para [0048]) and this arrangement replaces part of the semiconductor substrate as a current path and facilitates realizing equivalent low resistance without thinning the substrate (see para [0049]).
It would have been obvious to one in ordinary skill in the art before the effective filing date of the claimed invention, to modify Yanagida such that a plurality of openings are formed toward a back surface of the substrate and the ohmic contacts  are formed on the back surface of the N+ substrate and in the plurality of openings, according to disclosing of Yanagida, in order to realize equivalent low resistance without thinning the substrate, as taught by Yanagida above.


    PNG
    media_image2.png
    347
    545
    media_image2.png
    Greyscale




Regarding claim 14, Tang &Yanagida disclose the method of claim 11 and further disclose, wherein the Schottky contact is formed by a thermal annealing process , and the temperature of the thermal annealing process is 400-900°C and the time of the thermal annealing process is 2-30 min (see Tang page 10, rapid thermal annealing may be performed at 500 0 C for 5 minutes to form Scottky contact electrode).


Allowable Subject Matter

Claims 3,5,8,12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

With respect to claims 3,5,8,12-13, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation
wherein the N+ substrate comprises an active area substrate and a terminal area substrate, and the plurality of openings are formed only in the active area substrate (Claim 3)
wherein the openings in the terminal area substrate are arranged corresponding to the P+ guard rings (Claim 5).
wherein single P+ guard ring has a width of 1-5 um, a depth of 0.5-1 um, and a spacing between adjacent P+ guard rings is in a range of 1-5 um (Claim 8)
wherein the N+ substrate comprises an active area substrate, and positions of the openings in the active area substrate are determined by the groove structures (Claim 12)
 wherein the N+ substrate comprises a terminal area substrate, and positions of the openings in the terminal area substrate are determined by the P+ guard rings (Claim 13)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHATIB A RAHMAN/Examiner, Art Unit 2813